Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  “state” in line 3 should be deleted.  
Claim 13 depends from claim 12 but broadens floor width from being “less than or equal to one hundred inches” to “less than or equal to two hundred forty inches”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 14 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Blackwell (US 4,637,625).

Regarding claim 1, Blackwell discloses in figs. 1-6 and the following annotated figure:
	A system comprising:

		a first end plate connected to a first end of a frame element; and
		a second end plate connected to a second end of the frame element,
	wherein the plurality of frame units has a first width along a width axis of the plurality of frame units, and a first frame unit 11 and a second frame unit 12 of the plurality overlap by a first overlap amount along the width axis,
	wherein in the second state, the plurality of frame units has a second width along the width axis and the first frame unit and the second frame unit overlap by a second overlap amount along the width axis (by laterally adjustment using pintle holes 29, col. 3, ll. 44-49),
	wherein a connector 25, 45 translatably connects the first frame unit to the second frame unit.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (SECOND FRAME ELEMENT)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (FRAME ELEMENT)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (FIRST END PLATE)][AltContent: textbox (SECOND END PLATE)]
    PNG
    media_image1.png
    261
    606
    media_image1.png
    Greyscale

Regarding claim 2, Blackwell discloses in fig. 3:
	The system of claim 1, further comprising a first driven wheel that is supported by at least one frame unit (tractor 11) of the plurality.

Regarding claim 3, Blackwell discloses in fig. 3:
	The system of claim 2, wherein the first driven wheel (of tractor 11) is steerable.

Regarding claim 11, Blackwell discloses in the annotated figure above:
	The system of claim 1, wherein the frame element is a bar.

Regarding claims 12 and 13, Blackwell discloses in fig. 1 and the annotated figure:
	The system of claim 1, wherein in the second state, the plurality of frame units 11, 12 are configured to capably fit on a trailer with a floor width of less than or equal to one hundred inches, which is less than two hundred forty inches.

Regarding claim 14, Blackwell discloses in figs. 1-3:
	The system of claim 1, wherein the connector 25, 45 pivotably connects the first frame unit 11 and the second frame unit 12.

Regarding claim 21, Blackwell discloses in the annotated figure above:
	The system of claim 1, wherein the frame element of each frame unit 11, 12 of the plurality has a cross sectional shape of a single angle section.

Regarding claim 22, Blackwell discloses in fig. 3 and the annotated figure:
	The system of claim 1, wherein the plurality of frame units comprises a third frame unit 13 translatably connected by a second connector 59, 45’ to the second frame unit 12.

Regarding claim 23, Blackwell discloses in fig. 1 and the annotated figure:
	The system of claim 1, wherein for each frame unit of the plurality (11, 12), the first end plate is parallel to the second end plate.

Regarding claim 24, Blackwell discloses in the annotated figure:
	The system of claim 1, wherein for each frame unit of the plurality (11, 12), the first end plate is connected to a first end of a second frame element, and the second end plate is connected to a second end of the second frame element.

Regarding claim 25, Blackwell discloses in the annotated figure:
	The system of claim 24, wherein the frame element is parallel to the second frame element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell alone.

Regarding claims 7-10, Blackwell discloses in fig. 1:
	The system of claim 1, wherein there is a difference between the first and second cutting widths but does not disclose the difference being at least thirty-six inches; at least seventy-two inches; at least fifty percent; or at least one hundred percent, respectively.
	However, it would have been an obvious matter of design choice to change the difference between the first and second cutting widths to be at least thirty-six inches; at least seventy-two inches; at least fifty percent; or at least one hundred percent, respectively, since such a modification would have involved a mere change in size of the cutting widths. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the difference between the first and second cutting widths to be at least thirty-six inches; at least seventy-two inches; at least fifty percent; or at least one hundred percent, respectively, since the change in size is within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 4-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 4/10/2021